Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 19 recites the limitation "the neural network model" yet there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al., US 2012/0051658 A1 (hereinafter referred to as “Tong”).

Regarding claim 1, Tong discloses a method of improving image quality of a stream of input images, the method comprising (see Tong Fig. 24, and paras. 0301-0313, where the method is implemented using processors, memory, and/or a computer program stored on the memory): receiving the stream of input images, including receiving a current input image (see Tong Fig. 8, and paras. 0128 and 0137, where an image sequence 800 is input); identifying one or more target objects, including a first target object, spatio-temporally within the stream of input images; tracking the one or more target objects, including the first target object, spatio-temporally within the stream of input images (see Tong Figs. 6, 9, 10, and 13, and paras. 0128-0135, where faces are detected and tracked; segmenting the current input image into i) a foreground including the first target object, and ii) a background (see Tong Figs. 1 and 10, and paras. 0150-0155 and 0210, where the images are segmented using ellipses between the foreground face and the image background); processing the foreground to have improved image quality in the current input image (see Tong paras. 0210 and 0215, where “blemish removal” processing and/or saturation and contrast correction may be applied to the faces in the foreground), wherein the processing of the foreground further comprises processing the first target object using a same processing technique as for a prior input image of the stream of input images based on the tracking of the first target object (see Tong paras. 0109, 0110, 0124, 0132-0134, and 0172, where each face is registered with image processing that is determined for a face in the displayed input image are automatically applied to the registered and tracked face in every image in the entire image sequence because “. . . the image-processing tool processes more than one frame and can process the entirety of the frames from the media clip in an automated manner”); processing the background of the current input image differently from the foreground of the current input image (see Tong paras. 0210 and 0215, where “blemish removal” may be applied to the faces whereas the background may be blurred and/or darkened); and generating an output image by merging the foreground and the first target object with the background (see Tong para. 0298, where the image processing of both the foreground faces and background are combined and previewed on the display).

Claims 17 and 20 are rejected under the same analysis as claim 1 above.


Regarding claim 5, Tong discloses wherein tracking the one or more target objects comprises: selecting a unique identifier for the first target object during the stream of input images; storing the unique identifier and metadata for the first target object in a memory during the stream of input images; and ensuring that processing the first target object uses the same processing technique during the stream of input images using the unique identifier and the metadata for the first target object (see Tong paras. 0010, 0109, 0110, 0124, 0132-0134, 0144-0147, and 0172, where each unique face is registered in a face registry with metadata information about the face and/or person and also its determined image processing that is automatically applied to the registered and tracked face in every image in the entire image sequence because “. . . the image-processing tool processes more than one frame and can process the entirety of the frames from the media clip in an automated manner”).

Regarding claim 6, Tong discloses wherein tracking the one or more target objects comprises determining a classification of the first target object, wherein the metadata for the first target object includes the classification; wherein processing the first target object comprises: selecting an image processing technique using the classification of the first target object (see Tong paras. 0109, 0110, 0124, 0132-0134, and 0172, where each face is registered, for example being classified as Person A and/or Person B, with image processing that is determined for a face in the displayed input image being automatically applied to the registered and tracked face in every image in the entire image sequence); selecting a level of detail, from a plurality of levels of detail for the selected image processing technique, using the metadata for the first target object; processing the first target object using the selected image processing technique and the selected level of detail (see Tong Fig. 14, and paras. 0205-0210 and 0215, where a level of at least “. . . the image correction operations of exposure, contrast, temperature, saturation and brightness . . .” may be associated with a face and applied to that face in the images).

Regarding claim 7, Tong discloses wherein determining the classification of the first target object includes determining the classification as one of a face, an upper body, or a hand of a person (see Tong paras. 0109, 0110, 0124, 0132-0134, and 0172, where at least some target objects are classified as a unique face and registered).

Regarding claim 8, Tong discloses wherein the metadata includes one or more of a texture attribute, a color attribute, an edge pattern attribute, and/or a facial feature attribute; and processing the first target object using the selected image processing technique comprises processing the first target object to maintain the one or more of the texture attribute, the color attribute, the edge pattern attribute, and/or the facial feature attribute (see Tong paras. 0210 and 0215, where “blemish removal” may be applied to the faces and those faces are maintained in focus, whereas the background may be blurred and/or darkened and thereby not maintained).

Regarding claim 10, Tong discloses wherein segmenting the current input image comprises generating a mask that identifies the foreground of the current input image (see Tong paras. 0154 and 0155, where masks are used to segment the foreground faces from the background).

Regarding claim 11, Tong discloses wherein generating the mask comprises generating a bounding box that surrounds the foreground (see Tong paras. 0154 and 0155, where “. . . the process 1000 generates the ellipse-shaped mask based on a bounding box that encompasses the face when the face is detected”).

Regarding claim 15, Tong discloses wherein the foreground of the current input image includes a plurality of target objects that includes the first target object and a second target object; wherein tracking the one or more target objects includes tracking the plurality of target objects during each input image of the stream of input images; wherein processing the first target object using the same processing technique comprises processing each of the plurality of target objects in the current input image using same respective processing techniques as for the prior input image of the stream of input images (see Tong Figs. 3-5, 8, 9, and 21, and paras. 0105, 0109, 0118, 0119, 0144-0147, 0172, 0183, where each unique face, for example Person A and Person B, is registered in a face registry with metadata information about the face and/or person and also its determined image processing that is automatically applied to the registered and tracked face in every image in the entire image sequence because “. . . the image-processing tool processes more than one frame and can process the entirety of the frames from the media clip in an automated manner”).

Regarding claim 16, Tong discloses wherein the stream of input images includes: i) a first subsequent input image that is after the current input image and does not include the second target object, and ii) a second subsequent input image that is after the first subsequent input image and includes the second target object; wherein the method further comprises: processing the second target object using a same processing technique in the second subsequent input image as for the current input image (see Tong Figs. 3-5, 8, 9, and 21, and paras. 0105, 0109, 0118, 0119, 0144-0147, 0172, 0183, where the Figures show that faces are in some frames but not others; and also each unique face, for example Person A and Person B, is registered in a face registry with metadata information about the face and/or person and also its determined image processing that is automatically applied to the registered and tracked face in every image in the entire image sequence because “. . . the image-processing tool processes more than one frame and can process the entirety of the frames from the media clip in an automated manner”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong as applied to claims 1 and 17 above, and in further view of Zhang, et al., "Super-Identity Convolutional Neural Network for Face Hallucination”, In Proceedings of the European Conference on Computer Vision, October 06, 2018, pp. 196-211 (provided by Applicant on 9/28/2022 and hereinafter referred to as “Zhang”).

Regarding claim 2, Tong does not explicitly disclose wherein processing the first target object comprises processing the first target object based on metadata of the first target object using a neural network model.
However, Zhang discloses wherein processing the first target object comprises processing the first target object based on metadata of the first target object using a neural network model (see Zhang Abstract, and Fig. 2, and pgs. 4-6, where a neural network is used to apply super-resolution to faces).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the super-resolution technique of Zhang to the faces of Tong, because it is predictable that doing so would improve the image quality by increasing the resolution and corresponding detail of the faces in the images.

Regarding claim 3, Tong discloses wherein tracking the one or more target objects comprises selecting respective unique identifiers for the one or more target objects (see Tong paras. 0109, 0110, 0124, 0132-0134, and 0172, where at least some target objects are classified as a unique face, for example Person A and/or Person B, and registered).
Tong does not explicitly disclose wherein the neural network model includes an error function that enforces an identity penalty for a changed identity of target objects.
However, Zhang discloses wherein the neural network model includes an error function that enforces an identity penalty for a changed identity of target objects (see Zhang Abstract, and Figs. 2 and 4, and pgs. 6-9, where the neural network is trained using “Super-Identity Loss” with “angular margin constraint” such that identity distance and/or intra-class distance/variance are minimized while inter-class distance is maximized).

Regarding claim 4, Tong discloses wherein tracking the one or more target objects comprises determining respective classifications of the one or more target objects (see Tong paras. 0109, 0110, 0124, 0132-0134, and 0172, where at least some target objects are classified as a unique face, for example Person A and/or Person B, and registered).
Tong does not explicitly disclose wherein the neural network model includes an error function that enforces a classification penalty for a changed classification of target objects.
However, Zhang discloses wherein the neural network model includes an error function that enforces a classification penalty for a changed classification of target objects (see Zhang Abstract, and Figs. 2 and 4, and pgs. 6-9, where the neural network is trained using “Super-Identity Loss” with “angular margin constraint” such that identity distance and/or intra-class distance/variance are minimized while inter-class distance is maximized).

Regarding claim 18, Tong does not explicitly disclose further comprising processing the first target object based on metadata of the first target object using a neural network model, wherein the neural network model is configured to perform one or both of a superresolution process and/or a color reconstruction process.
However, Zhang discloses further comprising processing the first target object based on metadata of the first target object using a neural network model, wherein the neural network model is configured to perform one or both of a superresolution process and/or a color reconstruction process (see Zhang Abstract, and Fig. 2, and pgs. 4-6, where a neural network is used to apply super-resolution to faces).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the super-resolution technique of Zhang to the faces of Tong, because it is predictable that doing so would improve the image quality by increasing the resolution and corresponding detail of the faces in the images.

Regarding claim 19, Tong does not explicitly disclose wherein the neural network model includes one or both of an error function that enforces a classification penalty for a changed classification of the target object and/or an error function that enforces an identity penalty for a changed identity of target objects.
However, Zhang discloses wherein the neural network model includes one or both of an error function that enforces a classification penalty for a changed classification of the target object and/or an error function that enforces an identity penalty for a changed identity of target objects (see Zhang Abstract, and Figs. 2 and 4, and pgs. 6-9, where the neural network is trained using “Super-Identity Loss” with “angular margin constraint” such that identity distance and/or intra-class distance/variance are minimized while inter-class distance is maximized).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the super-resolution technique of Zhang to the faces of Tong, because it is predictable that doing so would improve the image quality by increasing the resolution and corresponding detail of the faces in the images.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong as applied to claim 1 above, and in further view of Shaburov et al., US 2015/0195491 A1 (hereinafter referred to as “Shaburov”).

Regarding claim 9, Tong does not explicitly disclose wherein processing the background comprises replacing at least some pixels of the background with image data from a source other than the stream of input images.
However, Shaburov discloses wherein processing the background comprises replacing at least some pixels of the background with image data from a source other than the stream of input images (see Shaburov para. 0042, where “. . . the background can be completely replaced with a predetermined image which can be stored in a local memory or selected by a video conference participant”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the background substitution technique of Shaburov to totally occlude the background portions of Tong, because it is predictable that such total occlusion would increase the privacy for the users who do not want to share information regarding their background, such as images of their home.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong as applied to claim 10 above, and in further view of Hori et al., JP 4150554 B2 (an English translation provided and hereinafter referred to as “Hori”).

Regarding claim 12, Tong does not explicitly disclose wherein generating the mask comprises generating a pixel mask having a respective semantic label for each pixel.
However, Hori discloses wherein generating the mask comprises generating a pixel mask having a respective semantic label for each pixel (see Hori paras. 0050 and 0161-0165, where an upsampled alpha mask comprises pixel labels identifying the object and background).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Hori’s upsampled alpha mask for Tong’s mask, because it is predictable that doing so would increase the quality of the output image by increasing the resolution of the output image.

Regarding claim 13, Tong does not explicitly disclose wherein generating the mask comprises: generating the mask for the first target object at an original resolution of the current input image; and upsampling the mask to a target resolution of the output image before merging the foreground and the first target object with the background.
However, Hori discloses wherein generating the mask comprises: generating the mask for the first target object at an original resolution of the current input image; and upsampling the mask to a target resolution of the output image before merging the foreground and the first target object with the background (see Hori paras. 0050 and 0161-0165, where an upsampled alpha mask is used to merge the pixels).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Hori’s upsampled alpha mask for Tong’s mask, because it is predictable that doing so would increase the quality of the output image by increasing the resolution of the output image.

Regarding claim 14, Tong does not explicitly disclose wherein the mask is an alpha mask and merging the foreground and the first target object with the background comprises combining pixel values of the foreground with pixel values of the background according to the alpha mask.
However, Hori discloses wherein the mask is an alpha mask and merging the foreground and the first target object with the background comprises combining pixel values of the foreground with pixel values of the background according to the alpha mask (see Hori paras. 0050 and 0161-0165, where an upsampled alpha mask is used to merge the pixels).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute Hori’s upsampled alpha mask for Tong’s mask, because it is predictable that doing so would increase the quality of the output image by increasing the resolution of the output image.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663